Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [1]). Contrary to the contention of defendant, County Court did not abuse its discretion in denying his motion to withdraw the plea (see generally People v Thomas, 39 AD3d 1197, 1199 [2007], lv denied 9 NY3d 869 [2007]). Indeed, the record of the plea proceeding belies the contention of defendant that he believed that he was pleading guilty to a different crime (see People v Vinals, 2 AD3d 1210, 1211 [2003]), as well as his contention that he was impaired by his use of an antidepressant prescription medication when he entered the plea (see People v Oyague, 237 AD2d 311 [1997], lv denied 90 NY2d 862 [1997]). Present—Scudder, P.J., Martoche, Smith, Green and Gorski, JJ.